The following opinion was filed January 8,1901:
"WiNslow, J.
The trial court rightly held that if the appellant, knowing of the alterations in the note and the fact that it had been negotiated to Mariis, acknowledged it and promised .to pay it, this constituted ratification and rendered all other questions immaterial. The evidence showed that the plaintiff received the note without actual knowledge of any defect in its execution, and advanced to Richard Schrarn $11,000 on the strength of it. If it be conceded that Marks was put upon inquiry as to Richard’s authority to so use the paper, by the obliteration' of the words “ after date ” and “ or order ” upon the face of the note (a proposition ex*456tremely doubtful — Maldaner v. Smith, 102 Wis. 30), it was still perfectly competent for the father to ratify the unauthorized act, and such ratification would be equivalent to original authority, even if such alterations constitute in law a forgery. Mechem, Agency, §§ 112-116; Wellington v. Jackson, 121 Mass. 157; Commercial Bank v. Warren, 15 N. Y. 577; Forsyth v. Day, 46 Me. 176; First Nat. Bank v. Gay, 63 Mo. 33; Goodspeed v. Cutler, 75 Ill. 534.
The jury have found that he ratified the act after full knowledge of the alterations and of the fact that it was held by Marks. This finding is based upon sufficient evidence, and was reached without material error; hence the judgment was right.
By the Court.— Judgment affirmed.
Bardeen, J., took no part.
A ffiotion for a rehearing was denied March 19, 1901.